Citation Nr: 0416372	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  00-19 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date, prior to April 7, 1998, 
for a 30 percent evaluation for right thigh fragment wounds.  

2.  Entitlement to an effective date, prior to April 7, 1998, 
for a 20 percent evaluation for residuals of a right lower 
leg fragment wound.  

3.  Entitlement to an effective date, prior to April 7, 1998, 
for a 20 percent evaluation for right foot fragment wound 
residuals with metatarsal fractures.  


REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from April 1967 to April 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Secretary and the appellant (the parties) filed a joint 
motion for remand, citing VCAA.  In November 2002, the Court 
vacated that part of the Board's June 2001 decision that 
pertained to the issues of entitlement to an effective date, 
prior to April 7, 1998, for a 30 percent evaluation for right 
thigh fragment wounds, entitlement to an effective date, 
prior to April 7, 1998, for a 20 percent evaluation for 
residuals of a right lower leg fragment wound, and 
entitlement to an effective date, prior to April 7, 1998, for 
a 20 percent evaluation for right foot fragment wound 
residuals with metatarsal fractures.  The case has been 
returned to the Board for further appellate review consistent 
with the Order.  The Board notes that the Court dismissed the 
appeal regarding the issue of post-traumatic stress disorder 
(PTSD).  

The appellant was afforded a hearing before a hearing officer 
at the RO August 1999.  A transcript of the hearing has been 
associated with the claims folder.  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  




REMAND

The Board notes that the AOJ has not issued a VCAA letter in 
regard to the issues on appeal.  See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued.  

2.  The AOJ shall comply with the Order 
of the Court.  

3.  The appellant is advised that if he 
has, or is able to obtain, evidence 
relevant to the claims, he must submit 
the evidence.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 




Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


